PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date January 6, 1964.
' We find that oral argument would serve no useful purpose and it is therefore dispensed with' pursuant to Florida Appellate Rule 3.10, subd.'e, 31 F.S.A.
Our consideration of the petition^ the record'and briefs leads us to conclude that there has been no deviation from the essential requirements of law. The petition is therefore’ denied. ’
. , DREW, ■ C. J„ and THOMAS, ROBERTS,, CALDWELL and ERVIN, JJ., concur.